             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           )     CRIMINAL NO.: 17-00261-KD-N-1
                                             )
SEAN LAMAR REED,                             )
                                             )
       Defendant.                            )



                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge

(Doc. 49) and without any objection having been filed by the parties, the plea of guilty of

the Defendant to Count Twelve of the Indictment is now accepted and the Defendant is

adjudged guilty of such offense. A sentencing hearing has been scheduled before the

undersigned for Friday, March 15, 2019, at 11:00 a.m., in Courtroom 4B.

       A sentencing hearing has been scheduled for Friday, March 15, 2019, at 11:00

a.m. in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

Alabama 36602 under separate order.

                              DONE the 14th day of December 2018.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
